  Case 1:20-cv-00103-CFC Document 12 Filed 06/08/20 Page 1 of 15 PageID #: 44




                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

MIGUEL A. CAMPUSANO-TEJEDA

            Plaintiff,

      V.                             : Civ. No. 20-103-CFC

BETH D. SAVITZ, et al.,

                    Defendants.



Miguel A. Campusano-Tejeda, James T. Vaughn Correctional Center, Smyrna,
Delaware, Pro Se Plaintiff.




                              MEMORANDUM OPINION




June 8, 2020
Wilmington, Delaware
      Case 1:20-cv-00103-CFC Document 12 Filed 06/08/20 Page 2 of 15 PageID #: 45


            ~.l,
            •I     i'•~~··•~Y /

CONNOLLY, U.S. Bistrict Judge:

I.        INTRODUCTION

          Plaintiff Miguel A Campusano-Tejeda ("Plaintiff''), an inmate at the James T.

Vaughn Correctional Center ("JTVCC") in Smyrna, Delaware, filed this action pursuant

to 42 U.S.C. § 1983. (D.I. 3) Plaintiff appears prose and has been granted leave to

proceed in forma pauperis. (D.I. 5, 7) The Court proceeds to review and screen the

Complaint pursuant to 28 U.S.C. § 1915(e)(2)(b) and § 1915A(a).

II.       BACKGROUND

          The Complaint's allegations revolve around two separate actions. The first

concerns Plaintiff's criminal case and alleges that judges, a prosecutor, private

attorneys, and police officers made Plaintiff the subject of their practice of abuse of

process. (D.I. 3 at 6) The second concerns alleged actions by correctional officers at

JTVCC and alleges that JTVCC Defendants harassed and retaliated against him and

carried out unequal treatment when he was singled out as a class of one from other

inmates over his different haircut. (/d.)

          The Complaint alleges that on September 17, 2018, Defendants Newark,

Delaware police officer Kenneth Odom ("Odom") and Delaware Deputy Attorney

General Beth D. Savitz ("Savitz") appeared before Defendant Delaware Superior Court

Judge Ferris W. Wharton ("Judge Wharton") and received over a three-month period

warrants for GPS and ping surveillance tracking devices. (D.I. 3 at 5) Plaintiff alleges

the warrants were "not based upon reasonable belief for 'probable cause' where

Defendant Odom stated in his application/affidavit that 'at no time had the target

(Plaintiff) participate[d] or [sold] any illegal drugs to him, during his investigation.JJJ (Id.)

                                                1
  Case 1:20-cv-00103-CFC Document 12 Filed 06/08/20 Page 3 of 15 PageID #: 46



The Complaint alleges that Odom, Savitz, and Judge Wharton acted in concert and

knew that the application and the use of tracking surveillance devices over a continuous

period violated the Fourth and Fourteenth Amendments. (Id. at 6)

       The Complaint alleges that on December 18, 2018, Odom appeared in front of

Defendant Delaware Justice of the Peace Court Judge ("JP Judge") and obtained

another warrant for Plaintiff's arrest and the search of his home using evidence obtained

through the surveillance devices. (Id. at 5) The Complaint alleges that the JP Judge

acted contrary to the rule of law when the judge issued a warrant to search two of

Plaintiff's two vehicles and for his arrest. (Id. at 6) The Complaint alleges the warrant

"detailed less evidence of 'probable cause' and no evidence of illegal activity from

[Plaintiff's] home." (/d.)

       The Complaint alleges that ten days later, on December 28, 2018, Defendant

Maryland State Police Officer Michael Cornbrooks ("Cornbrooks") worked in concert

with Defendant Maryland District Court No. 8 Judge ("Maryland Judge"). (Id.) The

Complaint alleges that Cornbrooks's application/affidavit stated that "he had no personal

knowledge of a crime or crimes committed, nor participated in any investigation of

Plaintiff." (Id.) The Complaint alleges that a warrant for Plaintiff's arrest and for the

search of his apartment should not have issued because it "was not based on personal

knowledge, or participation." (Id. at 6)

       On January 7, 2019, attorney Saagar B. Shah ("Shah") was hired to represent

Plaintiff at his preliminary hearing. (Id. at 5) Plaintiff advised Shah that he "was never

Mirandized by the authorities at which [Shah] explained to [Plaintiff] that it wasn't

unusual in cases like his and wasn't necessary in order to be prosecuted." (Id.) The

                                              2
  Case 1:20-cv-00103-CFC Document 12 Filed 06/08/20 Page 4 of 15 PageID #: 47



Complaint alleges that on March 5, 2019, attorney James T. Haley, Jr. ("Haley") (who

apparently also represented Plaintiff) conspired with Savitz and advised Plaintiff to enter

an "illegal plea" for dealing heroin under 16 Del. C. § 4753(1). (/d.) The Complaint

states: "Where it is clear by the Statute, it does not define heroin as a chargeable

offense, obstructing access to the court for proper due process." (/d.) The Complaint

alleges that Shah and Haley violated Plaintiff's First Amendment right to access the

court and obstructed his ability to adequately access the Court or bring proper claims for

relief. (Id. at 7) The Complaint also alleges that Shah and Haley obstructed Plaintiff's

access to the court and by failing to give him effective assistance of counsel when they

allowed his conviction in the face of clear constitutional violations. (/d.)

        Plaintiff is housed at the JTVCC. The Complaint alleges that on September 5,

2019, Plaintiff overheard Defendants Correctional Officers Corporal Collins ("Collins")

and Corporal Estrada ("Estrada") obsessing over a female whom Plaintiff later learned

was his fiance. (Id. at 3) Plaintiff was told by another inmate that Estrada and Collins

entered Plaintiff's cell and were "salivating over pictures of his fiance." (/d.) A few days

later, Estrada asked Plaintiff if he had a problem with him because of the way Plaintiff

was looking at Estrada. (Id. at 4) On November 13, 2019, Plaintiff spoke to his fiance

who told him that she was singled out when she was denied visitation for violation of a

dress code and when an officer questioned where she was from even though she is a

naturalized citizen. (/d.) Plaintiff wrote to Internal Affairs about his fiance's treatment.

(Id.)

        Finally, the Complaint alleges that Estrada and Defendants Corporal Mpok

("Mpok") and Correctional Officer Mears ("Mears") constantly harassed Plaintiff about

                                              3
   Case 1:20-cv-00103-CFC Document 12 Filed 06/08/20 Page 5 of 15 PageID #: 48



his hairstyle. (Id. at 3) Plaintiff acknowledges that while there is a housing policy rule

that prohibits mohawk haircuts, inmates wear "elaborate haircut styles," most of which

are "fades." (Id.) At some point, Mpok stopped Plaintiff, berated him about his haircut,

and told him that if he did not get his hair recut, he would receive a write-up. (Id. at 4)

Mears inserted himself into the conversation and repeated Mpok's comment. (Id.) The

Complaint alleges that Mears noticed Estrada standing at a distance, watching, and

"orchestrating everything." (/d.) Plaintiff thought this was unusual because Estrada was

not assigned to the building. (/d.) Plaintiff's hair was cut the next day. (Id.) He alleges

this did not stop Defendants from finding ways to harass him, and he requested an

Internal Affairs investigation. (/d.) Plaintiff also complained to Defendants Lt. Burnman

("Burnman") and Sgt. Squares ("Squares") who indicated they saw no problem with the

way Plaintiff described his haircut but that if officers wanted to issue a write-up for the

hair style, they would not stop it. (/d.) Plaintiff alleges that Burnman and Squares failed

to supervise and condoned the behavior of their subordinates.

        Plaintiff seeks declaratory relief as well as compensatory and punitive damages.

(Id. at 7)

Ill.    LEGAL STANDARDS

        A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(8) and§ 1915A(b) if "the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief." Ball v. Famiglio, 726 F.3d 448,

452 (3d Cir. 2013). See also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions); 28

U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental

                                              4
  Case 1:20-cv-00103-CFC Document 12 Filed 06/08/20 Page 6 of 15 PageID #: 49




defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect to prison

conditions). The Court must accept all factual allegations in a complaint as true and

take them in the light most favorable to a pro se plaintiff. Phillips v. County of

Allegheny, 515 F.3d 224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93

(2007). Because Plaintiff proceeds prose, his pleading is liberally construed and his

complaint, "however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. at 94 (citations

omitted).

       A complaint is not automatically frivolous because it fails to state a claim. See

Dooley v. Wetzel, 957 F.3d. 366, 374 (3d Cir. 2020) (quoting Neitzke v. Williams, 490

U.S. 319,331 (1989)); see also Grayson v. Mayview State Hosp., 293 F.3d 103,112

(3d Cir. 2002). "Rather, a claim is frivolous only where it depends 'on an "indisputably

meritless legal theory" or a "clearly baseless" or "fantastic or delusional" factual

scenario."' Dooley v. Wetzel, 957 F.3d at 374 (quoting Mitchell v. Horn, 318 F.3d 523,

530 (2003) and Neitzke, 490 U.S. at 327-28).

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) and§ 1915A(b)(1) is identical to the legal standard used when

ruling on Rule 12(b)(6) motions. Tourscherv. McCullough, 184 F.3d 236,240 (3d Cir.

1999). However, before dismissing a complaint or claims for failure to state a claim

upon which relief may be granted pursuant to the screening provisions of 28 U.S.C.

§§ 1915 and 1915A, the Court must grant Plaintiff leave to amend the complaint unless

amendment would be inequitable or futile. See Grayson v. Mayview State Hosp., 293

F.3d at 114.

                                              5
  Case 1:20-cv-00103-CFC Document 12 Filed 06/08/20 Page 7 of 15 PageID #: 50



       A complaint may be dismissed only if, accepting the well-pleaded allegations in

the complaint as true and viewing them in the light most favorable to the plaintiff, a court

concludes that those allegations "could not raise a claim of entitlement to relief." Bell

At/. Corp. v. Twombly, 550 U.S. 544, 558 (2007). Though "detailed factual allegations"

are not required, a complaint must do more than simply provide "labels and

conclusions" or "a formulaic recitation of the elements of a cause of action." Davis v.

Abington Mem'I Hosp., 765 F.3d 236, 241 (3d Cir. 2014) (internal quotation marks

omitted). In addition, a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face. See Williams v. BASF

Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) and Twombly, 550 U.S. at 570). Finally, a plaintiff must plead facts sufficient

to show that a claim has substantive plausibility. See Johnson v. City of Shelby, 574

U.S. 10 (2014). A complaint may not be dismissed for imperfect statements of the legal

theory supporting the claim asserted. See id. at 10.

       A court reviewing the sufficiency of a complaint must take three steps: (1) take

note of the elements the plaintiff must plead to state a claim; (2) identify allegations that,

because they are no more than conclusions, are not entitled to the assumption of truth;

and (3) assume the veracity of any well-pleaded factual allegations and then determine

whether those allegations plausibly give rise to an entitlement to relief. Connelly v.

Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (internal citations and quotations

omitted). Elements are sufficiently alleged when the facts in the complaint "show" that

the plaintiff is entitled to relief. Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).



                                               6
  Case 1:20-cv-00103-CFC Document 12 Filed 06/08/20 Page 8 of 15 PageID #: 51




Deciding whether a claim is plausible will be a "context-specific task that requires the

reviewing court to draw on its judicial experience and common sense." Id.

IV.    DISCUSSION

       A.     State Actors

       Shah and Holey provided Plaintiff legal representation in his criminal case.

When bringing a § 1983 claim, a plaintiff must allege that some person has deprived

him of a federal right, and that the person who caused the deprivation acted under color

of state law. See West v. Atkins, 487 U.S. 42, 48 (1988). To act under "color of state

law" a defendant must be "clothed with the authority of state law." West, 487 U.S. at

49.

       As attorneys who represented Plaintiff in his criminal case, Shah and Holey are

not state actors for purposes of§ 1983. See Polk Cty. v. Dodson, 454 U.S. 312, 325

(1981) (holding that public defenders do not act under color of state law); Steward v.

Meeker, 459 F.2d 669 (3d Cir. 1972) (finding that privately-retained counsel does not

act under color of state law when representing client); Thomas v. Howard, 455 F.2d 228

(3d Cir. 1972) (holding that a court-appointed pool attorney does not act under color of

state law). There are no allegations that Shah and Holey acted under color of law or

that they are "clothed with the authority of state law." See Reichley v. Pennsylvania

Dep't of Agric., 427 F.3d 236, 244-45 (3d Cir. 2005); Biener v. Calio, 361 F.3d 206, 216-

17 (3d. Cir. 2004).

      Accordingly, the claims against Shah and Holey have no arguable basis in law or

in fact and will be dismissed as frivolous pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and

1915(A)(b)(1).

                                            7
  Case 1:20-cv-00103-CFC Document 12 Filed 06/08/20 Page 9 of 15 PageID #: 52




       B.     Judicial Immunity

       Plaintiff has sued Judge Wharton, a JP Judge, and a Maryland Judge, all of

whom, it is alleged, issued warrants either for Plaintiff's arrest or to search Plaintiff's

homes or vehicles. "A judicial officer in the performance of his duties has absolute

immunity from suit and will not be liable for his judicial acts." Capogrosso v. The

Supreme Court of New Jersey, 588 F.3d 180, 184 (3d Cir. 2009) (quoting Azubuko v.

Royal, 443 F.3d 302, 303 (3d Cir. 2006)). "A judge will not be deprived of immunity

because the action he took was in error, was done maliciously, or was in excess of his

authority; rather, he will be subject to liability only when he has acted 'in the clear

absence of all jurisdiction."' Id. (citations omitted).

       The allegations against all three judges relate to actions taken in their judicial

capacity as a judge. Moreover there are no allegations to show that any of the judges

acted in the absence of jurisdiction. They are immune from suit and, therefore, the

claims against them will be dismissed pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(iii) and

1915(A)(b)(2).

       C.     Prosecutorial Immunity

       The Complaint alleges that Savitz appeared before Judge Wharton to obtain a

GPS and surveillance tracking device warrant and that Savitz conspired with Plaintiff's

defense attorney for an "illegal plea" to drug dealing.

       Prosecutors acting within the scope of their duties in initiating and pursuing a

criminal prosecution are immune to suit under§ 1983. Imbler v. Pachtman, 424 U.S.

409,410 (1976). "[T]he immunity from civil liability enjoyed by prosecutors hinges on

the sanctity of our judicial process, not "any special esteem." Fogle v. Sokol, 957 F.3d

                                               8
 Case 1:20-cv-00103-CFC Document 12 Filed 06/08/20 Page 10 of 15 PageID #: 53




148, 152 (3d Cir. Apr. 20, 2020) (quoting Kalina v. Fletcher, 522 U.S. 118, 127 (1997)

(internal quotation marks omitted). Only truly prosecutorial functions justify complete

protection from suit. Id.

       Savitz's acts in seeking a warrant and engaging in plea negotiations, taken as

true, fit squarely within the realm of official prosecutorial duties. Therefore, Savitz

enjoys immunity from § 1983 liability for those acts.

       The Complaint also alleges in a conclusory manner, without supporting facts, that

Savitz and Haley conspired to obtain an illegal plea. To state a conspiracy claim under

§ 1983, Plaintiff must show that "persons acting under color of state law conspired to

deprive him of a federally protected right." Gannaway v. Berks Cty. Prison, 439 F.

App'x 86, 93 (3d Cir. 2011 ). "[T]he linchpin for conspiracy is agreement." Id. (quoting

Bailey v. Board of Cty. Cmm'rs, 956 F .2d 1112, 1122 ( 11th Cir. 1992)). There are no

supporting facts to show that Savitz and Haley had an agreement, implicit or otherwise,

to deprive Plaintiff of his federal rights.

       In short, Savitz has absolute immunity for the acts taken by her as a prosecutor.

And, the conspiracy claim against Savitz and Haley is frivolous. Therefore, the claims

will be dismissed.

       D.      Habeas Corpus

       The Complaint alleges that Odom appeared before Judge Wharton to obtain a

warrant and presented an application/affidavit that did not prove probable cause. It

similarly alleges that Cornbrooks presented a false and fraudulent sworn affidavit to

obtain an arrest warrant and search warrant.



                                              9
 Case 1:20-cv-00103-CFC Document 12 Filed 06/08/20 Page 11 of 15 PageID #: 54




       In Heck v. Humphrey, the Supreme Court held that where success in a § 1983

action would implicitly call into question the validity of conviction or duration of sentence,

a plaintiff must first achieve favorable termination of his available state or federal

habeas remedies to challenge the underlying conviction or sentence. See Heck, 512

U.S. 477, 486-487 (1994). Plaintiff's claims rests upon allegations that the arrest and

search warrants were wrongly obtained, all of which resulted in criminal charges and a

guilty plea. The claims clearly implicate the validity of Plaintiff's conviction and are

barred by Heck. See Fields v. Venable, 674 F. App'x 225, 229 (3d Cir. 2016) (finding

Heck barred Fourth Amendment violation claim that plaintiff's rights were violated by an

improperly issued arrest warrant and an illegal search upon his arrest because if

evidence and statement were suppressed, the invalidity of plaintiff's possession-based

parole revocation would necessarily be implied); Ellington v. Cortes, 532 F. App'x 53, 56

(3d Cir. 2013) (determining Heck barred claim because it was clear that a finding in

plaintiff's favor on false arrest/unconstitutional search claim would imply the invalidity of

his conviction on drug related charges, which were secured as a result of the allegedly

unreasonable and unconstitutional search); James v. York Cty. Police Dep't, 160 F.

App'x 126, 133-34 (3d Cir. 2005) (holding Heck barred § 1983 claim of unlawful search

and seizure where "arrest and conviction were based on the evidence gathered" in the

allegedly illegal search and seizure).

       Plaintiff's claims implicate the validity of his conviction, and he has not alleged

nor proven that his conviction or sentence was reversed or invalidated as required by

Heck. Therefore, the claims against Odom and Cornbrooks rest on an "inarguable legal

conclusion" and will be dismissed as frivolous. Neitzke, 490 U.S. at 326.

                                             10
 Case 1:20-cv-00103-CFC Document 12 Filed 06/08/20 Page 12 of 15 PageID #: 55



       E.     HarassmentlRetaliation

       Plaintiff alleges that Collins, Mpok, Estrada, and Mears harassed and retaliated

against him through separate and conspiratorial acts. The claim revolves around

Defendants alleged unusual interest in Plaintiff's fiance, nasty comments, looks, and

entry into Plaintiff's cell to look at photographs of his fiance. Plaintiff also alleges

retaliation following his request that Internal Affairs investigate Defendants' harassment.

       The officers did not violate Plaintiff's constitutional rights when they made nasty

comments and gave Plaintiff's him looks or because they were interested in Plaintiff's

fiance. Verbal abuse or harassment, even of a lewd variety, is not actionable under 42

U.S.C. § 1983. See Matthews v. Norristown State Hosp., 528 F. App'x 115, 119 (3d Cir.

2013); Washington v. Rozich, 734 F. App'x 798, 801 (3d Cir. 2018) (verbal harassment

of a prisoner although distasteful does not violate the Eighth Amendment); McBride v.

Deer, 240 F.3d 1287, 1291 n.3 (10th Cir. 2001) ("[A]cts or omissions resulting in an

inmate being subjected to nothing more than threats and verbal taunts do not violate the

Eighth Amendment"); Higgs v. Suey, 2008 WL 699594, at *5 (D.N.J. Mar. 12, 2008)

("Allegations that prison personnel have used threatening language and gestures also

are not cognizable claims under§ 1983.").

       To the extent Plaintiff alleges a Fourth Amendment violation based upon an

alleged one-time incident when his cell was entered and Defendants looked at

photographs of his fiance, the claim fails because "prisoners have no legitimate

expectation of privacy and ... the Fourth Amendment's prohibition on unreasonable

searches does not apply in prison cells." Hudson v. Palmer, 468 U.S. 517, 530 (1984);

Doe v. De/ie, 257 F.3d 309, 316 (3d Cir. 2001) ("The Supreme Court has concluded that

                                              11
 Case 1:20-cv-00103-CFC Document 12 Filed 06/08/20 Page 13 of 15 PageID #: 56



the Fourth Amendment right to privacy, to be free from unreasonable searches, is

fundamentally inconsistent with incarceration.").

       Plaintiff also alleges retaliation. In order to establish a retaliation claim Plaintiff

must allege that: (1) his conduct was constitutionally protected; (2) he suffered an

adverse action at the hands of prison officials; and (3) his constitutionally protected

activity was a substantial or motivating factor in the decision to discipline him. See

Watson v. Rozum, 834 F.3d 417,420 (3d Cir. 2016).

       The Court assumes, without deciding, that Plaintiff engaged in constitutionally

protected conduct when he requested an Internal Affairs investigation into the alleged

harassment by Defendants. There are no allegations, however, that adverse action

followed that protected act. To the contrary, the alleged retaliation (presumably

harassment) occurred before the protected act. Moreover, there are no allegations that

Plaintiff was punished for seeking an investigation by Internal Affairs.

       Finally, Plaintiff's bare conclusory allegations do not suffice to sustain a

conspiracy claim against Defendants. Se e.g., Tindell v. Beard, 351 F. App'x 591, 594

(3d Cir. 2009).

       In sum, the foregoing claims are legally frivolous and will be dismissed

       F.     Equal Protection

       Plaintiff alleges that Collins, Estrada, Mpok, Mears, Squares, and Burnman's

comments about Plaintiff's hair style and threats to issue him a write-up if he did not

recut his hair violated his right to equal protection. Plaintiff claims Defendants carried

out unequal treatment "by singling him out as a 'class of one' from the other inmate[s]

over his haircut which was less different than others." (D.I. 3 at 6)

                                              12
 Case 1:20-cv-00103-CFC Document 12 Filed 06/08/20 Page 14 of 15 PageID #: 57




       A plaintiff may bring an equal protection claim under two legal theories. He may

either: (1) allege that a defendant treated him differently from other similarly situated

individuals because of his membership in an identifiable or protected class, such as

race, religion, sex, or national origin, Mack v. Warden Loretto FCI, 839 F.3d 286, 305,

n.112 (3d Cir. 2016); or (2) allege that a defendant treated him as a "class of one"-i.e.,

differently from others similarly situated-for arbitrary or irrational reasons, Village of

Willowbrook v. O/ech, 528 U.S. 562, 564 (2000); Phillips v. County of Allegheny, 515

F.3d at 243.

       Plaintiff's 'class of one' theory arises from his claim that his haircut "was less

different" from other inmates, and he was threatened with a write-up if he did not recut

his hair. As pied, the conclusory allegations do not provide a basis to show how

Defendants violated Plaintiff's right to equal protection. Plaintiff alludes to the prison

policy regarding haircuts and, while Plaintiff was told to have his hair recut, there are no

allegations that Plaintiff was forced to recut his hair. Nor does Plaintiff allege that he

received a write-up or was punished in any manner because of his haircut. Also,

Plaintiff alleges in a conclusory manner that he was arbitrarily subjected to treatment

from others similarly situated, but his allegations suggest that his hairstyle was not the

same as those of other inmates, as he decribes his haircut as "less different." The

allegations, therefore, do not support a claim that Plaintiff was intentionally treated

differently from others similarly situated with no rational basis for difference in treatment.

See Village of Willowbrook v. O/ech, 528 U.S. at 564.

       Accordingly, the equal protection claims will be dismissed as legally frivolous.



                                             13
 Case 1:20-cv-00103-CFC Document 12 Filed 06/08/20 Page 15 of 15 PageID #: 58



       G.     RespondeatSuperior

       Plaintiff alleges that Square and Burnman failed to supervise their subordinates,

openly condoned their behavior, and did nothing to stop their behavior. (D.I. 3 at 6)

Plaintiff's claims rest upon a theory of respondeat superior.

       There is, however, no respondeat superior liability under § 1983. See Parke/Iv.

Danberg, 833 F.3d 313, 330 (3d Cir. 2016). A defendant in a civil rights action "cannot

be held responsible for a constitutional violation which he [ ] neither participated in nor

approved"; personal involvement in the alleged wrong is required. Baraka v.

McGreevey, 481 F.3d 187, 210 (3d Cir. 2007); see also Polk Cty., 454 U.S. at 325

(holding that liability in a § 1983 action must be based on personal involvement, not

respondeat superior). Such involvement may be "shown through allegations of personal

direction or of actual knowledge and acquiescence." Evancho v. Fisher, 423 F.3d 347,

353 (3d Cir. 2005).

       The claims against Squares and Burnman therefore fail. As discussed, all claims

raised are frivolous and none state a claim that Plaintiff's constitutional rights were

violated. Even if Squares and Burnman acquiesced in the behavior complained of by

Plaintiff, the issue is moot because Plaintiff's constitutional rights were not violated.

Accordingly, the claim against Squares and Burnman will be dismissed.

V.     CONCLUSION

       For the above reasons, the Court will dismiss the Complaint as frivolous and

based upon immunity from suit pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and (iii) and

1915A(b)(1) and (2). The Court finds amendment futile.

      An appropriate order will be entered.

                                              14
